FERNANDEZ, Judge.
We granted review of this case in order to resolve an issue of first impression.
We affirm and approve the Court of Appeals’ holding that, under A.R.S. § 23-1023(B), a workers’ compensation claim assigned by operation of law to the State Compensation Fund may be conditionally reassigned to the claimant so as to preclude claims against the state after the reassignment. State v. Superior Court, 155 Ariz. 166, 745 P.2d 614 (1987).
FELDMAN, V.C.J., and CAMERON, HOLOHAN and MOELLER, JJ., concur.
Justice FRANK X. GORDON, Jr., did not participate in this decision. Pursuant to Ariz. Const, art. 6, § 3, *77Judge LLOYD FERNANDEZ, Arizona Court of Appeals, Division Two, was designated to sit in his stead.